          Case 4:18-cv-00483-RM Document 19 Filed 10/24/18 Page 1 of 3



 1        THE CAVANAGH LAW FIRM
               A Professional Association
 2          1850 NORTH CENTRAL AVENUE
                      SUITE 2400
            PHOENIX, ARIZONA 85004-4527
 3                  (602) 322-4000
               www.cavanaghlaw.com
             edocket@cavanaghlaw.com
 4
     Timothy R. Hyland (SBN 010298)
 5   thyland@cavanaghlaw.com
     Benjamin J. Branson (SBN 029233)
 6   bbranson@cavanaghlaw.com
     Telephone: (602) 322-4078
 7   Facsimile: (602) 322-4103
 8   Attorneys for America First Credit Union
 9                           IN THE UNITED STATES DISTRICT COURT
10                                             DISTRICT OF ARIZONA
11
     Linnea M. Gashi-Doberdoli,                                     Case No.: 4:18-cv-00483-RM
12
                                            Plaintiff,
13   v.                                                             CORPORATE DISCLOSURE
                                                                    STATEMENT OF DEFENDANT
14   DT Automotive Center, Inc. dba Desert                          AMERICA FIRST CREDIT UNION
     Toyota of Tucson; Truwest Credit Union;
15   America First Credit Union; Tucson Federal
     Credit Union; Experian Information                             (Assigned to the Honorable Rosemary
16   Solutions, Inc.; Transunion, LLC,                              Marquez)
17                                          Defendants.
18
            This Corporate Disclosure Statement is filed on behalf of America First Credit
19
     Union in compliance with the provisions of: (check one)
20
              X                Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental
21
                               corporate party to an action in a district court must file a statement
22
                               that identifies any parent corporation and any publicly held
23
                               corporation that owns 10% or more of its stock or states that there is
24
                               no such corporation.
25
            _____              Rule         12.4(a)(1),   Federal    Rule   of   Criminal   Procedure,    any
26
                               nongovernmental corporate party to a proceeding in a district court
27
                               must file a statement that identifies any parent corporation and any
28
                                                                                                 Case 4:18-cv-00483-RM Document 19 Filed 10/24/18 Page 2 of 3



                                                                                          1                       publicly held corporation that owns 10% or more of its stock or states
                                                                                          2                       that there is no such corporation.
                                                                                          3         _____         Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an
                                                                                          4                       organizational victim of alleged criminal activity is a corporation the
                                                                                          5                       government must file a statement identifying the victim and the
                                                                                          6                       statement must also disclose the information required by Rule
                                                                                          7                       12.4(a)(1).
                                                                                          8         The filing party hereby declares as follows:
                                                                                          9         _____         No such corporation.
                                                                                         10                       Party is a parent, subsidiary or other affiliate of a publicly owned
                                                                                         11                       corporation as listed below. (Attach additional pages if needed.)
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12                                                    Relationship
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         13                       Publicly held corporation, not a party to the case, with a financial
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14                       interest in the outcome. List identity of corporation and the nature of
                                                                                         15                       financial interest. (Attach additional pages if needed).
                                                                                         16                                                    Relationship
                                                                                         17          X      Other (please explain)
                                                                                         18                       America First is a Nonprofit Federally Chartered Credit Union
                                                                                         19                       domiciled in Riverdale, Utah wholly owned by its members
                                                                                         20         A supplemental disclosure statement will be filed upon any change in the
                                                                                         21   information provided herein.
                                                                                         22         DATED this 24th day of October, 2018.
                                                                                         23                                     THE CAVANAGH LAW FIRM, P.A.
                                                                                         24
                                                                                                                                By:     /s/ Benjamin J. Branson
                                                                                         25                                           Timothy R. Hyland
                                                                                                                                      Benjamin J. Branson
                                                                                         26                                           Attorneys for America First Credit Union
                                                                                         27
                                                                                         28

                                                                                                                                       2
                                                                                                  Case 4:18-cv-00483-RM Document 19 Filed 10/24/18 Page 3 of 3



                                                                                          1                                CERTIFICATE OF SERVICE
                                                                                          2          I hereby certify that on this 24th day of October, 2018, I electronically transmitted
                                                                                              the attached document to the Clerk’s Office using the CM/ECF System for filing and
                                                                                          3   transmittal of Notice of Electronic Filing to the following CM/ECF registrants:
                                                                                          4   Christine Anderson Ferraris
                                                                                          5   A. Ferraris Law, PLLC
                                                                                              333 North Wilmot Road, Suite 340
                                                                                          6   Tucson, AZ 85711
                                                                                              cferraris@aferrarislaw.com
                                                                                          7
                                                                                              Susan M. Rotkis
                                                                                          8   Consumer Litigation Associates West, PLLC
                                                                                              382 South Convent
                                                                                          9   Tucson, AZ 85716
                                                                                              srotkis@clalegal.com
                                                                                         10
                                                                                              Attorneys for Plaintiffs
                                                                                         11
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         12   Jonathan A. Dessaules, Esq.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                              Dessaules Law Group
                                                                                         13   5353 N. 16th Street, Suite 110
                                                                                              Phoenix, AZ 85016-3282
                                                              (602) 322-4000
LAW OFFICES




                                                                                         14   jdessaules@dessauleslaw.com
                                                                                              Attorneys for Experian Information Solutions, Inc.
                                                                                         15
                                                                                              J. Neil Stuart, Esq.
                                                                                         16   Cohen Dowd Quigley, PC
                                                                                              2425 E. Camelback Road, Suite 1100
                                                                                         17   Phoenix, AZ 85016
                                                                                         18   nstuart@cdqlaw.com
                                                                                              Attorneys for Transunion, LLC
                                                                                         19
                                                                                                 /s/ Adriana Garcia
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                       3
